*433Plaintiffs Time Group Limited and Time Group Computer Systems Limited (collectively “Time”) appeal from an order of the United States District Court for the Southern District of New York (McMahon, J.) dismissing their complaint on the ground of forum non conveniens. On appeal, Time contends principally that the district court: [1] afforded insufficient deference to Time’s choice of New York as a forum, and [2] erred in determining that the traditional public and private interest factors favor England over New York as a forum.
We affirm for substantially the reasons stated in the district court’s July 11, 2001 order conditionally dismissing the complaint. Plaintiffs’ appeal is based largely on the fact that the district court’s order preceded this Court’s decision in Iragorri v. United Technologies Corp., 274 F.3d 65 (2d Cir.2001) (in banc). Having reviewed the record, we find no aspect of the district court’s detailed factual analysis that should be reconsidered in light of Iragorri.
For the reasons set forth above, the order of the district court is hereby AFFIRMED.